Citation Nr: 1033357	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or being 
housebound, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1948 to April 1954.  
He died in May 2005.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from December 2005 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appellant testified before the undersigned via video 
teleconference in April 2009.  A transcript has been incorporated 
into the record.  In July 2009, the Board remanded the claims for 
additional development.

At the outset, the Board observes that, while the RO 
characterized the appellant's accrued benefits claim as one of 
entitlement to special monthly compensation based on the 
Veteran's need for aid and attendance of another person, or on 
account of being housebound, it appears from the record that a 
claim for special monthly pension on the basis of a need for 
regular aid and attendance, for accrued benefits purposes, has 
also been raised.  Additionally, a March 2009 statement from the 
appellant's representative indicated that she was seeking 
entitlement to Dependents' Educational Assistance (DEA) pursuant 
to 38 U.S.C.A. Chapter 35.  The issues of special monthly 
pension on the basis of a need for regular aid and 
attendance, for accrued benefits purposes, and DEA under 
38 U.S.C.A. Chapter 35 have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over those issue and refers them to the AOJ 
for appropriate action.  
FINDINGS OF FACT

1.  The Veteran died in May 2005; the death certificate lists his 
immediate cause of death as emphysema, with diabetes mellitus 
given as a significant condition that contributed to his death.

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), evaluated as 70 
percent disabling; a left chest pleural cavity resulting from a 
self-inflicted gunshot wound, evaluated as 20 percent disabling; 
and gunshot wound scars to the left lower posterior and anterior 
chest, each evaluated as zero percent disabling.  

3.  There is no probative evidence demonstrating that the Veteran 
was exposed to ionizing radiation in service.

4.  A disability that was incurred in service did not aid or lend 
assistance to the production of death, did not accelerate death, 
and did not render the Veteran materially less capable of 
resisting the effects of the primary and contributory causes of 
death.

5.  The competent evidence of record does not demonstrate a 
relationship between the cause of the Veteran's death and any 
disability that was manifested in or was related to his period of 
service.

6.  The competent evidence of record does not establish that, 
during the Veteran's lifetime, his service-connected disabilities 
rendered him so helpless as to require the regular aid and 
attendance of another person to perform personal care functions 
of everyday living or to protect himself from the hazards and 
dangers incident to the daily environment.

7.  The competent evidence of record shows that, during the 
Veteran's lifetime, he did not have a single disability rated as 
100 percent disabling and one or more of the following: an 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or permanent 
housebound status by reason of service- connected disability or 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2009).

2.  The criteria for establishing entitlement to special monthly 
compensation based on the need of aid and attendance of another 
or on account of being housebound, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.

In this case, the Board finds that the VCAA notice requirements 
have been satisfied by correspondence dated in July 2005 and 
August 2009.  In that correspondence, the RO provided notice to 
the appellant regarding what information and evidence was needed 
to substantiate her claims for service connection for the cause 
of the Veteran's death and accrued benefits.  

The Board acknowledges that, prior to the initial December 2005 
and July 2006 rating decisions, the appellant was not provided 
with notice as to what disabilities the Veteran had been awarded 
service connection, as required under Hupp v. Nicholson, 21 Vet. 
App. 342 (2008).  However, pursuant to the Board's July 2009 
remand, the RO provided the appellant with corrective 
notification in August 2009 that included a statement of the 
disorders for which the Veteran had been service connected at the 
time of his death, as well as an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on any 
previously service-connected disorder(s), and an explanation of 
the evidence and information required to substantiate a cause of 
death claim based on a disorder not yet service connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2008).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of those claims by the RO in the 
November 2009 supplemental statement of the case issued 
subsequent to receipt of the required notice.  Moreover, based on 
a review of the pertinent evidence of record, it is clear that 
the appellant had a full understanding and/or actual knowledge of 
the elements required to prevail on her claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the appellant of which information and evidence 
she was to provide to VA, and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her that it 
had a duty to obtain any records held by any federal agency.  It 
also informed her that VA would make reasonable efforts on her 
behalf to obtain records which were not held by a federal agency, 
such as records from private doctors and hospitals.  The RO 
informed the appellant that she could obtain private records 
herself and submit them to VA.  The appellant was also generally 
apprised of information regarding the assignment of disability 
ratings and effective dates, if benefits were granted, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board recognizes that, as part of its duty to 
assist, VA must make reasonable efforts to obtain evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In that regard, in connection with the 
current appeal, VA has obtained the Veteran's service personnel 
and treatment records, as well as Social Security Administration 
(SSA) records, VA and private treatment records, and VA 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

The appellant, in written statements and testimony before the 
Board, contends that service connection is warranted for the 
cause of the Veteran's death.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In determining whether the disability that resulted in the death 
of the Veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 'noted' 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2009).  Secondary 
service connection may also be established for a nonservice-
connected disability which is aggravated by a service connected 
disability.  In this instance, the appellant may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2009).  The amendment sets 
forth language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different methods.  
See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
Veteran develops one of the listed cancers and establishes his 
participation in a 'radiation risk activity.'  A radiation risk 
activity is defined as (i) onsite participation in a test 
involving the atmospheric detonation of a nuclear device; (ii) 
the occupation in Hiroshima or Nagasaki, Japan by the United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or (iii) internment as a prisoner of war 
in Japan during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the United 
States occupation forces in Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.309(d)(3) (2009).

Second, service connection may be established if a radiation-
exposed Veteran develops a 'radiogenic disease' (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b)(2) or established by competent scientific or medical 
evidence to be a radiogenic disease), and if the VA Under 
Secretary for Benefits determines that a relationship does in 
fact exist between the disease and the Veteran's exposure in 
service.  38 C.F.R. § 3.311(b).  When a claim is based on a 
disease other than one of those listed in 38 C.F.R. § 
3.311(b)(2), VA shall nevertheless consider the claim under the 
provisions of 38 C.F.R. § 3.311 provided that the claimant has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  If any of the three requirements listed at 38 
C.F.R. § 3.311(b)(1)(i), (ii) and (iii) has not been met, it 
shall be determined that a disease has not resulted from exposure 
to ionizing radiation under such circumstances.

Third, even if the Veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 38 
C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

At the time of the Veteran's death, he was service connected for 
PTSD, a left chest pleural cavity resulting from a self-inflicted 
gunshot wound, and gunshot wound scars to the left lower 
posterior and anterior chest.  The Veteran's death certificate 
listed his primary cause of death as emphysema and also noted 
diabetes mellitus as a condition contributing to his death.

The Veteran was not service connected for either of the disorders 
listed on his death certificate.  Nevertheless, the appellant 
asserts that the emphysema that resulted in the Veteran's death 
was caused or aggravated by the residuals of his gunshot wound to 
the chest for which he was service connected.  The appellant also 
contends that the Veteran was exposed in service to ionizing 
radiation, which contributed to the development of his fatal lung 
disease.  She further alleges that his lung disease was 
attributable to a smoking addiction that he developed in the 
military.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In light 
of the appellant's above assertions, the Board will consider 
whether service connection for the Veteran's death is warranted 
on a direct basis or as secondary his service-connected gunshot 
wound residuals or his alleged in-service exposure to ionizing 
radiation.  Id.  

While cognizant of the appellant's additional contention that the 
Veteran's lung disease was caused by his in-service smoking, the 
Board observes that VA law prohibits the grant of service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a Veteran during service.  See 38 U.S.C.A. § 
1103 (2009).  This provision applies to all claims filed after 
June 9, 1998.  As the appellant filed her claim for service 
connection for the cause of the Veteran's death in May 2005, the 
Board is statutorily barred by considering whether benefits are 
warranted due to the Veteran's use of tobacco in service.  Id.

Significantly, the appellant does not allege, and the record does 
otherwise show, any relationship between the Veterans's service-
connected PTSD and his cause of death.  Accordingly, the Board 
need not consider whether service connection for the Veteran's 
cause of death is warranted as secondary to his PTSD.  Id.  

The Board has carefully reviewed the pertinent evidence of record 
and finds that the preponderance of the evidence is against the 
grant of service connection for the cause of the Veteran's death, 
to include as being secondary to his alleged in-service exposure 
to ionizing radiation or to any service-connected disability.

Pursuant to the Board's July 2009 remand, the RO obtained the 
Veteran's complete service personnel records.  However, those 
records did not show that he participated in a "radiation-risk 
activity" or was otherwise exposed to ionizing radiation during 
his period of active service.  

The Veteran's service treatment records reflect that in January 
1954, he attempted suicide by shooting himself in the left side 
of his chest with a pistol.  He was then hospitalized and treated 
for hemothorax, or blood accumulating in the pleural cavity as a 
result of his penetrating gunshot wound.  During the Veteran's 
in-service hospitalization, his left lung collapsed.  However, he 
recovered without apparent complication and subsequent X-rays 
showed only a small amount of exudate in the left costophrenic 
sinus cavity of the lung, suggestive of old pleuritis.  The 
Veteran's service treatment records are otherwise negative for 
any complaints or clinical findings of lung problems.

Post-service treatment records reflect that the Veteran was 
afforded a VA examination in June 1959 in which pleurisy at the 
base of his left lung was shown on X-ray.  There were no 
complaints or clinical findings of any other lung abnormalities.  
In January 1977, the Veteran underwent another VA examination in 
which he complained of intermittent pain in the back of his chest 
near the exit site of the in-service gunshot wound.  However, 
physical examination was negative for any chest or lung 
abnormalities.  Similarly, X-rays of the chest were "entirely 
normal in appearance except for the presence of a soft tissue 
density" at the left lateral costophrenic angle of the lung.  
The VA examiner hypothesized that this unusual density might 
represent a foramen of Bochdalek or, less likely, a pleural 
neoplasm, and recommended additional diagnostic review.  However, 
none appears to have been performed.   

In May 1985, the Veteran's private physician diagnosed him with 
rhonchi secondary to smoking.  Additionally, that private 
physician submitted an August 1988 statement, in support of the 
Veteran's application for SSA benefits, which indicated that his 
in-service chest wound was giving him "minimal problems through 
[shortness of breath]."  However, that physician went on to 
emphasize that the Veteran's shortness of breath and rhonchi were 
primarily due to his tobacco use.  

In October 1988, the Veteran underwent pulmonary function testing 
(PFT), which showed mild lung impairment that was not 
significantly relieved through the use of bronchodilators.  A 
contemporaneous VA chest X-ray examination revealed a prominent 
pleural reaction at the left lateral base of the lung, while a 
electrocardiogram showed a nonspecific sinus tachycardia 
abnormality.  However, no other lung or heart abnormalities were 
observed.  At that time, the Veteran also reported a history of 
in-service radiation exposure.  However, it was expressly noted 
that he had not been present at a nuclear detonation site or 
participated in the occupation of Hiroshima or Nagasaki between 
August 1945 and July 1946.  The Veteran did not specify when or 
where he might otherwise have been exposed to ionizing radiation 
in service. 

VA medical records dated in July, August, and September 1989 
reflect complaints of shortness of breath, which was clinically 
attributed to the Veteran's use of tobacco and diagnosed as 
chronic obstructive pulmonary disease (COPD).  Chest X-rays dated 
in July 1989 continued to show pleural thickening at the left 
lateral base of the lung, but no signs of other degenerative 
changes.  In December 1989, the Veteran again sought treatment 
for COPD-related symptoms.  At that time it was also noted that 
he had a history of an in-service gunshot wound that had healed 
on its own with no significant residuals.  

Subsequent VA medical records reflect ongoing diagnoses of and 
treatment for COPD and other lung disorders, including emphysema.  
Additionally, the Veteran's SSA records show that he stopped 
working in May 1988 and was awarded SSA disability benefits in 
March 1990 due to emphysema, alcohol abuse, and multiple 
orthopedic disabilities.  Significantly, however, that March 1990 
SSA decision does not indicate that the Veteran's emphysema was 
related to his gunshot wound or to any other aspect of his 
military service.  Nor do any of the records upon which that SSA 
decision was based, with the exception of the August 1988 
statement from the Veteran's private treating provider, noted 
above.

VA medical records dated in April 1990 show a recent diagnosis of 
diabetes mellitus but do not indicate that this disease was 
caused or aggravated by service.  Following his diagnosis, the 
Veteran continued to require treatment for diabetes on an ongoing 
basis.  He also received periodic treatment for emphysema, COPD, 
and related lung problems.

Chest X-rays dated in January 1992 reveal some evidence of 
chronic interstitial lung disease, which was not shown on the 
July 1989 radiological examination, but are negative for any 
pulmonary vascular congestion, infiltrate, or effusion.  
Additional VA medical records dated that same month note the 
Veteran's assertions that his respiratory problems were secondary 
to his in-service gunshot wound.  However, those records do not 
indicate that any of the Veteran's VA treating providers 
independently opined as to such a relationship.

The Veteran was afforded a VA examination in January 1998 in 
which he recounted his history of an in-service gunshot wound to 
the chest that resulted in hospitalization and treatment for a 
collapsed lung.  However, the VA examiner noted that the Veteran 
did not experience any lasting sequelae from that in-service 
injury other than "very, very slight scarring" at the wound 
sites on the front and back of his chest.  That scarring was 
observed on physical examination, which also included PFTs 
reflecting mild airflow obstruction and a chest X-ray that 
supported a diagnosis of pulmonary emphysema.  Significantly, the 
VA examiner related the Veteran's respiratory problems to his 
long-term smoking habit and expressly indicated that he "had not 
been affected as far as breathing [was] concerted [by] his 
gunshot wound."

A follow-up VA examination in February 2000 again noted the 
Veteran's history of an in-service gunshot wound, which was 
productive of minor scarring and occasional chest wall pain that 
had become "quite rare" in recent years.  The Veteran 
acknowledged that he still smoked up to three packs per day.  On 
physical examination, he was found to have decreased breathing 
sounds, while PFTs were consistent with diagnoses of COPD and 
severe obstructive disease.  As on the previous VA examination, 
however, the Veteran's respiratory problems were related to his 
heavy smoking whereas his "self-inflicted gunshot wound to the 
chest" was noted as having no significant residual effects.  
Subsequent PFTs conducted in September 2000 also supported a 
diagnosis of COPD.  However, no mention was made of any 
relationship between the Veteran's respiratory problems and his 
gunshot wound residuals or any other aspect of his military 
service.

The record thereafter reflects that the Veteran's emphysema and 
other respiratory problems, as well as his diabetes mellitus, 
gradually worsened over the next several years.  His later 
medical records show that he required inhalers, insulin, and 
other forms of treatment for his respiratory problems and 
diabetes, and that complications related to the latter disease 
resulted in the amputation of the toes on his right foot.   

In December 2004, the Veteran underwent a VA aid and attendance 
examination in which he was noted to appear cyanotic, tachypneic, 
and weak, with a labored gait.  The VA examiner determined that 
the Veteran needed constant care and assistance due to his 
nonservice-connected COPD, diabetes, and orthopedic problems.  
Regrettably, the Veteran's health continued to decline to the 
point where he was placed in hospice care in April 2005 and 
passed away on May 1, 2005.  

Significantly, neither the December 2004 VA aid and attendance 
examination report nor any of the other medical records leading 
up to his death suggests any relationship between his respiratory 
problems and diabetes and his in-service gunshot wound.  Nor do 
those records otherwise demonstrate a nexus between the Veteran's 
fatal conditions and his service-connected disabilities or any 
other aspect of his military service.

Following the Veteran's death, his claims folder was submitted to 
a VA examiner, who rendered a December 2008 opinion indicating 
that the Veteran's service-connected gunshot wound residuals were 
less likely than not related to his emphysema and did not 
otherwise contribute to his death.  As a rationale for that 
opinion, the VA examiner cited the February 2000 VA examiner's 
report, which indicated that the Veteran's service-connected 
gunshot wound residuals did not affect his breathing and 
suggested, in the alternative, that his long-term smoking had 
contributed to the development of his COPD and related 
respiratory problems.  Additionally, the December 2008 VA 
examiner referenced the Veteran's December 2004 VA aid and 
attendance examination and his service- and post-service 
treatment records, none of which indicated that the gunshot wound 
to his left chest pleural cavity, or any residuals arising 
therefrom, had involved the lung.

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  As long as the Board 
provides an adequate reason or basis for doing so, it does not 
err by favoring one competent medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds that the opinions of the January 
1998, February 2000, and December 2008 VA examiners, which 
collectively indicate that the Veteran's emphysema and other 
related symptoms were linked to his long history of heavy smoking 
and that his in-service gunshot wound residuals had not 
contributed to his respiratory problems, are more probative and 
persuasive than the May 1985 private treating physician's 
findings that the Veteran's in-service chest wound had penetrated 
his lung and was a contributing factor in his shortness of breath 
more than three decades later.  

The January 1998 and February 2000 VA opinions were based on a 
thorough and detailed examination of the Veteran, and his claims 
folder and were supported by a rationale.  See Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to the 
claims folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  While the December 2008 VA examiner's 
opinion took place after the Veteran's death and, therefore, was 
not based on an examination, it included a review of his entire 
claims folder.  Indeed, the Board considers it significant that 
the December 2008 VA examiner's opinion constitutes the most 
recent clinical evidence of record and was undertaken directly to 
address the issue on appeal.  Moreover, that December 2008 VA 
opinion is consistent with the other competent evidence of 
record, including the earlier VA examiner's opinions.  
Furthermore, all three VA examiners' opinions dated in January 
1998, February 2000, and December 2008 were rendered after the 
May 1985 private treating provider's findings and, thus, took 
those findings into account as part of the review of the 
Veteran's claims folder.  

The Board acknowledges that review of the claims folder is not a 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the opining 
clinician did not review the claims folder.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  Nevertheless, the May 
1985 private opinion in this case was not supported by a 
rationale, which weighs against its probative value.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).  Nor was it consistent with the 
other clinical evidence of record indicating that the Veteran's 
in-service chest wound had healed with minimal sequelae and that 
the collapsed lung for which he had been treated during his 
period of active duty had resolved prior to his discharge.  
Consequently, the Board finds that private opinion is simply less 
probative than the subsequent findings of the VA examiners.  In 
any event, the Board observes that the private treating physician 
also indicated that the Veteran's shortness of breath and rhonchi 
were primarily due to his tobacco use and, to that extent, the 
private physician's findings are not inconsistent with the VA 
examiners' opinions, which are afforded great probative weight.  

Additionally, the Board is cognizant of the Veteran's assertions 
that his respiratory problems were secondary to his in-service 
gunshot wound, and that those assertions were noted in his VA 
medical records.  However, the Board observes that the Veteran's 
subjective assertions, unenhanced by additional medical comment, 
do not constitute competent medical evidence merely because the 
transcriber happens to be a medical professional.  See Howell v. 
Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 
406 (1995).  Thus, the VA records noting the Veteran's assertions 
of a correlation of between his respiratory problems and his 
active service, but devoid of any independent findings by a 
medical provider, are of low probative value.

Based on the foregoing, the Board finds that it is less likely 
than not that the Veteran's service-connected gunshot wound 
residuals were related to the lung condition and diabetes 
mellitus that caused his death.  As noted above, the January 
1998, February 2000, and December 2008 VA examiners' opinions, 
which are consistent with the other competent evidence of record 
and which the Board considers probative, finds his gunshot wound 
residuals had effectively resolved many years before his death 
and were unrelated to his fatal emphysema and other respiratory 
symptoms.  Moreover, there is no lay or clinical evidence 
suggesting a link between the Veteran's diabetes mellitus, which 
was also listed as a contributory factor in his death, and his 
service-connected gunshot wound residuals.  

Additionally, to the extent that the appellant relates the 
Veteran's cause of death to his alleged exposure to ionizing 
radiation, her argument is also without merit.  The Veteran's 
fatal emphysema and diabetes mellitus are not radiological 
diseases which would warrant consideration under 38 C.F.R. § 
3.309(d).  Nor are they radiological diseases for which 
additional procedural development is required under 38 C.F.R. § 
3.311.  While the Board recognizes that the Veteran's VA medical 
records reflect subjective complaints of in-service radiation 
exposure, a VA treating provider expressly noted in October 2008 
that the Veteran had not been present at a nuclear detonation 
site or participated in the occupation of Hiroshima or Nagasaki 
between August 1945 and July 1946.  Moreover, the Veteran's 
service personnel records do not show that he participated in a 
"radiation-risk activity" or was otherwise exposed to ionizing 
radiation during his period of active service, and there is no 
other evidence in the claims folder to corroborate his account of 
such exposure.  Furthermore, no examiner has attributed the 
disabilities that led to the Veteran's death to exposure to 
ionizing radiation.  

In light of the foregoing, the Board finds that neither the 
Veteran's claimed in-service radiation exposure or any of the 
disabilities for which he was service connected either caused or 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, service 
connection for the Veteran's cause of death is not warranted on a 
secondary basis.

Nor is service connection warranted on a direct or presumptive 
basis.  As noted above, the Veteran's service treatment records 
show that, after shooting himself in the chest, he was treated 
for a collapsed lung.  However, that problem was noted to have 
resolved without complication.  No complaints or clinical 
findings of lung problems or diabetes were noted at the time of 
the Veteran's separation from the military.  While he was 
diagnosed with pleurisy at the base of his left lung 
approximately five years after discharge, there is no evidence of 
record relating that condition to any aspect of his service.  
Moreover, his subsequent VA and private medical records reflect 
that neither his emphysema and related respiratory problems, 
including rhonchi and COPD, nor his diabetes was diagnosed for 
more than three decades after he left service.  Furthermore, 
there is no competent evidence indicating that those fatal 
diseases were in any way related to service.  See 38 C.F.R. 
§ 3.303.  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the Board may consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the maladies at issue).  In 
addition, as the evidence does not show that the Veteran's 
diabetes manifested to a compensable degree within one year after 
his separation from service, presumptive service connection may 
not be granted.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the appellant's assertions that the 
Veteran's death was due to service, including as secondary to his 
service-connected gunshot wound residuals and claimed exposure to 
ionizing radiation.  However, as a layperson, the appellant is 
not competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 124 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

In sum, the evidence shows that the Veteran developed emphysema 
and diabetes mellitus many years after service and that those 
diseases led to his death.  The Veteran was not service connected 
for those diseases and the probative evidence of record does not 
demonstrate that they were related to service or to any incident 
therein, including exposure to ionizing radiation.  Additionally, 
the weight of the evidence shows that no disability incurred in 
or aggravated by service either caused or contributed to the 
Veteran's death.  As the preponderance of the evidence is against 
the claim for service connection for the cause of the Veteran's 
death, the benefit of the doubt rule is not for application and 
the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued benefits

The appellant seeks accrued benefits based on claim for aid and 
attendance benefits pending at the time of the Veteran's death.  

Accrued benefits are those benefits to which the Veteran was 
entitled to at the time of his death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009).  
Upon the death of a Veteran, any accrued benefits are payable to 
his spouse, or to others if the spouse is not alive.  38 U.S.C.A. 
§ 5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a)(1) (2009).  Only 
evidence contained in the claims file at the time of the 
Veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, may be 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000(d)(4) (2009); Hayes v. Brown, 4 Vet. App. 353, 
360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one year 
after the date of death.  In this regard, a claim for Dependency 
and Indemnity Compensation (DIC) by a surviving spouse is deemed 
to include a claim for any accrued benefits.  38 C.F.R. §§ 
3.1000(c); 3.152(b) (2009).  In addition, the Veteran must have 
had a claim pending for such benefits at the time of his death.  
See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

A review of the claims folder indicates that the Veteran had a 
claim for aid and attendance benefits that was pending at the 
time of his death.  See 38 C.F.R. § 3.160(c) (2009) (defining 
'pending claim' as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (2009) (defining 'finally 
adjudicated claim' as one that has been allowed or disallowed by 
the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).  After he died in May 2005, the 
appellant submitted a timely application for dependency and 
indemnity compensation and accrued benefits.  Thus, her claim for 
accrued benefits must be adjudicated on the merits as the Veteran 
had the claim pending at the time of his death.  See Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).

As noted above, the RO has characterized the appellant's accrued 
benefits claim as a claim for special monthly compensation based 
on the need for aid and attendance of another person.  
Compensation at that rate is payable when a Veteran, due to a 
service-connected disability or disabilities, has the anatomical 
loss or loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  It 
is not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be made.  
The particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. § 
3.352(a).

In this case, the competent evidence of record at the time of the 
Veteran's death does not demonstrate that he required regular aid 
and attendance due to one or more of his service-connected 
disabilities.  While the Board acknowledges that the Veteran had 
several service-connected disabilities, including gunshot wound 
residuals and PTSD, the record clearly indicates that he also had 
numerous nonservice-connected disabilities.  Moreover, while the 
Board recognizes that the Veteran underwent a December 2004 VA 
examination in which he was found to require the aid and 
attendance of the appellant in order to complete daily living 
activities, the VA examiner expressly noted that this was due to 
his COPD, diabetes, and orthopedic problems.  The Veteran was not 
service connected for those disabilities and the Board has 
concluded, for the reasons noted above, that they were not caused 
or aggravated in service.  Moreover, there is no competent 
evidence of record that one or more of the Veteran's service 
connected disabilities caused him to be blind, have loss or loss 
of use of both feet or one hand and one foot, to be helpless or 
bedridden as to require the regular aid and attendance of another 
person, due to one or more service-connected disabilities.  
Accordingly, the Board finds that the pertinent criteria are not 
met and special monthly compensation based on the need for aid 
and attendance is not warranted.

Although the Veteran did not qualify for special monthly 
compensation on the basis of a need for aid and attendance, 
increased compensation for accrued benefits purposes may also be 
payable if he was shown to have a single permanent disability 
rated 100 percent disabling and one or more of the following: an 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or permanent 
housebound status by reason of service- connected disability or 
disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) 
(2009).  However, at no time during his life was the Veteran 100 
percent service connected for any disability.  Accordingly, the 
Board finds that the threshold criteria for aid and attendance on 
the basis of being housebound have not been met and special 
monthly compensation on that basis is not warranted for purposes 
of accrued benefits.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the appellant's accrued benefits claim 
for special monthly compensation on the basis of the Veteran's 
need for aid and attendance of another person, or being 
housebound, and that claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, the Board notes that in reaching the above 
determinations, it is sympathetic to the appellant's claims and 
does not wish in any way to diminish the Veteran's honorable 
military service.  The Board, however, is precluded from granting 
the claims on an equitable basis and instead is constrained to 
follow the specific applicable provisions of law.  See 38 
U.S.C.A. § 7104(c).

ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.

Entitlement to special monthly compensation based on the need of 
aid and attendance of another person or on account of being 
housebound, for the purpose of accrued benefits, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


